Citation Nr: 9913352	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-09 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a 
right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1986 to March 1990.  He also served in the Florida 
National Guard from April 1990 to August 1993.

This appeal arose from a December 1993 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.  The denial of this benefit was confirmed and 
continued by a rating action issued in December 1994 and a 
supplemental statement of the case issued in August 1996.  
The case was then remanded for additional development in 
March 1997.  In May 1998, the denial of the claim was 
continued in a supplemental statement of the case.


FINDING OF FACT

The veteran has not been shown by competent evidence to 
suffer from the residuals of a right foot injury which can be 
related to service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for the residuals of an injury 
to the right foot.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The veteran's service medical records contain no reference to 
any complaints of or treatment for a right foot injury.  
While the record notes that he pulled back muscles while 
pulling on some hoses in February 1993, there was no mention 
of an injury to the right foot.

An orthopedic examination conducted by VA in October 1993 
noted that the veteran had sprained his back and neck in the 
National Guard.  He did not refer to any problem with his 
right foot.  Various private and VA outpatient treatment 
records made no mention of any right foot trouble.  A July 
1995 National Guard separation examination noted no right 
foot injury residuals.  

The veteran was examined by VA in April 1998.  He stated that 
he cannot stand or ambulate any length of time without 
experiencing pain in his right foot.  He also stated that 
motion caused pain.  The objective examination showed good 
hallux and lesser digit range of motion; there was also good 
resistance to active and passive range of motion. His right 
foot was not painful.  Pes planus was diagnosed; however, no 
right foot injury residuals were noted.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the objective evidence of record does 
not indicate the current existence of any right foot injury 
residuals.  Moreover, there is no objective evidence of any 
injury in service.  While he did strain his back in service, 
there was no indication of any right foot injury suffered at 
that time.  Therefore, since there is no evidence of either 
an injury in service or a current disability, the question of 
a relationship between the two has been rendered moot.  

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for the residuals of a right foot injury 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

